IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EAST STROUDSBURG AREA SCHOOL               :   No. 434 MAL 2019
DISTRICT                                   :
                                           :
                                           :   Petition for Allowance of Appeal
             v.                            :   from the Order of the
                                           :   Commonwealth Court
                                           :
RMMI, INC., MONROE COUNTY BOARD            :
OF ASSESSMENT REVISION, MONROE             :
COUNTY AND SMITHFIELD TOWNSHIP             :
                                           :
                                           :
PETITION OF: RMMI, INC.                    :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.